



ASSIGNMENT AND ASSUMPTION AGREEMENT
Assignment and Assumption Agreement (this “Agreement”), dated as of August 28,
2017, by and among General Communication, Inc., an Alaska corporation (which
will be renamed GCI Liberty, Inc. in connection with the transactions
contemplated by the Reorganization Agreement (as defined below)) (“Splitco”),
Liberty Interactive Corporation, a Delaware corporation (“Liberty”), Liberty
Interactive LLC, a Delaware limited liability company and wholly-owned
subsidiary of Liberty (“LI LLC”), Ventures Holdco, LLC, a Delaware limited
liability company and an indirect wholly-owned subsidiary of Liberty (“Ventures
Holdco”), and FTD Companies, Inc. (the “Company”), a Delaware corporation.
RECITALS
WHEREAS, Liberty and the Company are party to that certain Investor Rights
Agreement, dated December 31, 2014 (the “Investor Rights Agreement”);
WHEREAS, Liberty, LI LLC and Splitco have entered into the Reorganization
Agreement (as defined below);
WHEREAS, in connection with the transactions contemplated by the Reorganization
Agreement, LI LLC may elect to contribute all of its shares of Issuer Common
Stock to Ventures Holdco;
WHEREAS, pursuant to the Reorganization Agreement, among other things, Liberty
will contribute certain assets and liabilities, including its interest in
Ventures Holdco, to Splitco in exchange for a controlling interest in Splitco
(the “Contribution”) and Liberty will subsequently effect the redemption of all
of the issued and outstanding shares of its Series A and Series B Liberty
Ventures common stock, which constitute all of the outstanding shares of
Liberty’s Ventures Group, in exchange for all of the shares of capital stock of
Splitco then-owned by Liberty (the “Split-Off”), with the effect that Splitco
will be split-off from Liberty and Liberty will cease to have an equity interest
in Splitco;
WHEREAS, the parties desire to effect the assignment by Liberty and assumption
by Splitco of Liberty’s rights, benefits and obligations under the Investor
Rights Agreement, including, for the avoidance of doubt, the obligations set
forth in Article 2 of the Investor Rights Agreement;
WHEREAS, prior to the execution of this Agreement, the Board of Directors of the
Company (the “Company Board”) (or a duly authorized committee thereof) has duly
adopted the resolutions set forth on Exhibit A hereto; and
WHEREAS, capitalized terms not otherwise defined herein will have the meanings
specified in the Investor Rights Agreement.
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto agree as follows:


1

--------------------------------------------------------------------------------





1.Representations and Warranties of the Company. The Company represents and
warrants to each of Liberty, LI LLC, Ventures Holdco and Splitco that:
a.
The Company is a corporation duly organized, validly existing and in good
standing under the laws of the State of Delaware and has the corporate power and
authority to enter into this Agreement and to carry out its obligations
hereunder and under the Investor Rights Agreement;

b.
the execution, delivery and performance of this Agreement by the Company have
been duly authorized by all necessary corporate action on the part of the
Company and no other corporate proceedings on the part of the Company are
necessary to authorize this Agreement or the matters contemplated hereby or by
the Investor Rights Agreement;

c.
this Agreement has been duly executed and delivered by the Company, and
constitutes a valid and binding obligation of the Company, and, assuming this
Agreement constitutes a valid and binding obligation of Liberty, LI LLC,
Ventures Holdco and Splitco, is enforceable against the Company in accordance
with its terms;

d.
the execution and delivery of this Agreement by the Company, and the performance
of its obligations hereunder and under the Investor Rights Agreement, do not
constitute a breach or violation of, or conflict with, the Company’s
organizational documents; and

e.
prior to the execution of this Agreement, the Company Board (or a duly
authorized committee thereof) has duly adopted the resolutions set forth on
Exhibit A hereto, which resolutions have not been amended, modified or
rescinded.

2.Representations and Warranties of Liberty, LI LLC and Ventures Holdco.
Liberty, LI LLC and Ventures Holdco jointly and severally represent and warrant
to the Company and Splitco that:
a.
Liberty is a corporation and LI LLC and Ventures Holdco each are a limited
liability company, in each case, duly organized, validly existing and in good
standing under the laws of the State of Delaware and have the corporate or other
power and authority to enter into this Agreement and to carry out their
respective obligations hereunder and under the Investor Rights Agreement;

b.
the execution, delivery and performance of this Agreement by Liberty, LI LLC and
Ventures Holdco have been duly authorized by all necessary corporate or other
action on the part of Liberty, LI LLC and Ventures Holdco, respectively, and no
other corporate or other proceedings on the part of Liberty, LI LLC and Ventures
Holdco are necessary to authorize this



2

--------------------------------------------------------------------------------





Agreement or the matters contemplated hereby or by the Investor Rights
Agreement;
c.
this Agreement has been duly executed and delivered by each of Liberty, LI LLC
and Ventures Holdco, and constitutes a valid and binding obligation of each of
Liberty, LI LLC and Ventures Holdco, and, assuming this Agreement constitutes a
valid and binding obligation of the Company and Splitco, is enforceable against
each of Liberty, LI LLC and Ventures Holdco in accordance with its terms;

d.
the execution and delivery of this Agreement by each of Liberty, LI LLC and
Ventures Holdco, and the performance of their respective obligations hereunder
and under the Investor Rights Agreement, do not constitute a breach or violation
of, or conflict with, each of Liberty’s, LI LLC’s and Ventures Holdco’s
organizational documents; and

e.
pursuant to the transactions contemplated by the Reorganization Agreement,
Liberty may elect to Transfer Beneficial Ownership of all of its shares of
Issuer Common Stock to Ventures Holdco, which, in turn, subject to the
satisfaction of the conditions set forth in the Reorganization Agreement, will
Transfer all of its interest in Ventures Holdco to Splitco.

3.Representations and Warranties of Splitco. Splitco represents and warrants to
each of Liberty, LI LLC, Ventures Holdco and the Company that:
a.
Splitco is a corporation duly organized, validly existing and in good standing
under the laws of the State of Alaska and has the corporate or other power and
authority to enter into this Agreement and to carry out its obligations
hereunder and, following the Split-Off Effective Time (as defined in the
Reorganization Agreement), under the Investor Rights Agreement;

b.
the execution, delivery and performance of this Agreement by Splitco have been
duly authorized by all necessary corporate action on the part of Splitco and no
other corporate proceedings on the part of Splitco are necessary to authorize
this Agreement or the matters contemplated hereby or by the Investor Rights
Agreement.

c.
this Agreement has been duly executed and delivered by Splitco, and constitutes
a valid and binding obligation of Splitco, and, assuming this Agreement
constitutes a valid and binding obligation of the Company, Liberty, LI LLC and
Ventures Holdco, is enforceable against Splitco in accordance with its terms;

d.
the execution and delivery of this Agreement by Splitco, and following the
Split-Off Effective Time, the performance of its obligations hereunder and





3

--------------------------------------------------------------------------------





under the Investor Rights Agreement, do not constitute a breach or violation of,
or conflict with, Splitco’s organizational documents;
e.
as of (i) the date hereof, (ii) immediately prior to the Split-Off Effective
Time and (iii) immediately after the Split-Off Effective Time, Splitco does not
own any shares of Issuer Common Stock other than those that may or have been, as
applicable, contributed to it by Liberty in the Contribution; and

f.
Splitco is not a Prohibited Transferee.

4.Assignment and Assumption, Certain Acknowledgements and Agreements.
a.
Effective immediately prior to the Split-Off Effective Time (but subject to the
consummation of the Split-Off):

i.
Liberty assigns all of its rights, liabilities and obligations under the
Investor Rights Agreement (including, for the avoidance of doubt, Sections
1.2(e) and 1.2(f) of the Investor Rights Agreement) to Splitco;

ii.
Splitco accepts such assignment of rights hereunder and assumes and agrees to
perform all liabilities and obligations of Liberty under the Investor Rights
Agreement (including, for the avoidance of doubt, Sections 1.2(e) and 1.2(f) of
the Investor Rights Agreement) to be performed following the Split-Off Effective
Time; and

iii.
Splitco is substituted for Liberty as “Investor” for all purposes under the
Investor Rights Agreement and upon the Split-Off Effective Time, all references
in the Investor Rights Agreement to “Investor” will be deemed to refer to
Splitco.

b.
Liberty acknowledges that (i) it shall not be entitled to any benefits under the
Investor Rights Agreement following the Split-Off Effective Time (including, for
the avoidance of doubt, any continuing benefits to Liberty following the
Split-Off Effective Time arising from the 203 Approval adopted prior to the
execution of the Investor Rights Agreement or from Section 1.3(b) of the
Investor Rights Agreement) and (ii) the Company shall not be subject to any
liability to Liberty under the Investor Rights Agreement following the Split-Off
Effective Time (except for any liability arising from any breach of the Investor
Rights Agreement by the Company on or prior to the Split-Off Effective Time).

c.
The Company acknowledges that Liberty (i) will have no further obligations under
the Investor Rights Agreement following the Split-Off Effective Time and (ii)
will not be subject to any liability to the Company under the Investor Rights
Agreement following the Split-Off Effective Time (except for any liability
arising from any breach of the Investor



4

--------------------------------------------------------------------------------





Rights Agreement by Liberty or relating to any actions or events occurring, in
each case, on or prior to the Split-Off Effective Time).
d.
Splitco acknowledges and agrees that the persons serving as “Investor Directors”
(as such term is used prior to the effectiveness of the assignment set forth in
Section 4(a) of this Agreement) on the Company Board at the Split-Off Effective
Time will continue to serve as the “Investor Directors” (as such term is used
following the effectiveness of the assignment set forth in Section 4(a) of this
Agreement) pursuant to Article 3 of the Investor Rights Agreement.

e.
Pursuant to Section 6.3 of the Investor Rights Agreement, effective upon the
Split-Off Effective Time, the address for all notices, requests and other
communications to Splitco and the Investor Affiliates pursuant to the Investor
Rights Agreement will be:

GCI Liberty, Inc.
12300 Liberty Boulevard
Englewood, CO 80112
Attention: Chief Legal Officer
E-Mail: legalnotices@libertymedia.com
Facsimile: (720) 875-5401
5.Miscellaneous.
(a)From and after the execution and delivery of this Agreement, the Investor
Rights Agreement shall be deemed to be assigned and assumed as herein provided
(it being understood that no assignment, assumption or substitution hereunder
shall be effective until immediately prior to the Split-Off Effective Time (and
subject to the consummation of the Split-Off)), and the Investor Rights
Agreement shall continue in full force and effect and is hereby ratified and
confirmed.
(b)The headings contained in this Agreement are for reference purposes only and
do not affect in any way the meaning, construction or interpretation of this
Agreement.
(c)If any term or other provision of this Agreement is invalid, illegal or
incapable of being enforced by any rule of Law or public policy, all other
conditions and provisions of this Agreement will nevertheless remain in full
force and effect so long as the economic or legal substance of the transactions
contemplated hereby is not affected in any manner materially adverse to any
party. Upon such determination that any term or other provision is invalid,
illegal or incapable of being enforced, the parties will negotiate in good faith
to modify this Agreement so as to effect the original intent of the parties as
closely as possible in an acceptable manner to the end that the transactions
contemplated hereby are fulfilled to the extent possible.


5

--------------------------------------------------------------------------------





(d)This Agreement (together with the Investor Rights Agreement, the letter
agreement, dated as of February 19, 2014, entered into by Investor and Issuer
and the Purchase Agreement and the other documents delivered pursuant thereto)
constitutes the entire agreement of the parties and supersedes all prior
agreements and undertakings, both written and oral, among the parties, in each
case with respect to the subject matter hereof.
(e)Except as expressly provided in this Agreement or the Investor Rights
Agreement, neither this Agreement nor any of the rights, interests or
obligations under this Agreement or the Investor Rights Agreement will be
assigned, in whole or in part, by any party hereto or thereto without the prior
written consent of the other parties hereto or thereto; provided, however, that
following the Split-Off Effective Time, neither Liberty’s nor LI LLC’s consent
will be required for such assignment. Any purported assignment without such
prior written consent will be void.
(f)Each party shall cooperate and take such action as may be reasonably
requested by the other parties in order to carry out the provisions and purposes
of this Agreement and the transactions contemplated hereby; provided, however,
that no party shall be obligated to take any actions or omit to take any actions
that would be inconsistent with applicable Law.
(g)This Agreement will be binding upon and inure solely to the benefit of each
party and their respective successors and assigns, and nothing in this
Agreement, express or implied, is intended to or will confer upon any other
Person any right, benefit or remedy of any nature whatsoever under or by reason
of this Agreement.
(h)This Agreement shall be governed by, and construed in accordance with, the
Laws of the State of Delaware, without regard to Laws that may be applicable
under conflicts of Laws principles (whether of the State of Delaware or any
other jurisdiction) that would cause the application of the Law of any
jurisdiction other than the State of Delaware. The parties hereby irrevocably
and unconditionally submit to the sole and exclusive jurisdiction of the
Delaware Courts in respect of the interpretation and enforcement of the
provisions of this Agreement and of the documents referred to in this Agreement,
and in respect of the transactions contemplated hereby, and hereby waive, and
agree not to assert, as a defense in any action, suit or proceeding for the
interpretation or enforcement hereof or of any such document, that it is not
subject thereto or that such action, suit or proceeding may not be brought or is
not maintainable in the Delaware Courts, or that this Agreement or any such
document may not be enforced in or by such courts, and the parties irrevocably
agree that all claims with respect to such action or proceeding shall be heard
and determined in the Delaware Courts. The parties hereby consent to and grant
the Delaware Courts jurisdiction over the person of such parties and, to the
extent permitted by Law, over the subject matter of such dispute and agree that
mailing of process or other papers in connection with any such action or
proceeding in the manner provided in Section 6.3 of the Investor Rights
Agreement or in such other manner as may be permitted by Law shall be valid and
sufficient service thereof.
EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY WHICH MAY ARISE UNDER
THIS AGREEMENT IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT ISSUES, AND
THEREFORE IT HEREBY


6

--------------------------------------------------------------------------------





IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY
IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT AND ANY OF THE AGREEMENTS DELIVERED IN CONNECTION HEREWITH OR
THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY. EACH PARTY CERTIFIES AND
ACKNOWLEDGES THAT (i) NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY
HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE EITHER OF SUCH WAIVERS, (ii) IT UNDERSTANDS
AND HAS CONSIDERED THE IMPLICATIONS OF SUCH WAIVERS, (iii) IT MAKES SUCH WAIVERS
VOLUNTARILY, AND (D) IT HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 5(h).
(i)This Agreement may be executed via facsimile or .pdf and in two (2) or more
counterparts, and by the different parties in separate counterparts, each of
which when executed will be deemed to be an original but all of which taken
together will constitute one and the same agreement.
(j)The parties agree that irreparable damage would occur if any of the
provisions of this Agreement were not performed in accordance with their
specific terms or were otherwise breached. It is accordingly agreed that the
parties will be entitled to an injunction or injunctions to prevent breaches or
threatened breaches of this Agreement and to enforce specifically the terms and
provisions hereof in addition to any other remedy to which they are entitled at
Law or in equity and it is agreed by the parties that the remedy at Law,
including monetary damages, for breach of any such provision will be inadequate
compensation for any loss and that any defense or objection in any action for
specific performance or injunctive relief for which a remedy at Law would be
adequate is waived.
(k)This Agreement may not be amended except by an instrument in writing signed
by each of the parties; provided, however, that following the Split-Off
Effective Time, neither Liberty’s nor LI LLC’s execution of such amendment will
be required for the effectiveness thereof, except to the extent such amendment
would have, or would reasonably be expected to have, an adverse effect upon the
rights or obligations of Liberty or LI LLC under this Agreement.
(l)At any time, any party may, to the extent permitted by applicable Law, (i)
extend the time for the performance of any of the obligations or other acts of
any other party hereto, (ii) waive any inaccuracies in the representations and
warranties of the other parties contained herein or in any document delivered
pursuant hereto and (iii) waive compliance by the other parties with any of the
agreements or conditions contained herein. Any such extension or waiver will be
valid only if set forth in an instrument in writing signed by the party making
such waiver, but such extension or waiver or failure to insist on strict
compliance with an obligation, covenant, agreement or condition will not operate
as a waiver of, or estoppel with respect to, any subsequent or other failure or
for any other period not specifically provided in the waiver.


7

--------------------------------------------------------------------------------





(m)In the event that Liberty determines not to include the shares of Issuer
Common Stock as part of the Contributed Assets (as defined in the Reorganization
Agreement) and as a result the shares of Issuer Common Stock remain Beneficially
Owned by Liberty following the Split-Off Effective Time (a “Stock Retention”),
Liberty shall promptly inform the Company in writing of such determination prior
to the occurrence of the Contribution. In the event that the Outside Date (as
such term is defined in the Reorganization Agreement) is extended past April 4,
2018, whether by waiver, by the operation of the terms of the Reorganization
Agreement, by amendment by the Reorganization Agreement or otherwise, Liberty
shall promptly inform the Company in writing thereof.
(n)This Agreement will terminate, and the assignment, acknowledgments and
agreements set forth herein will be void and of no effect, (i) upon the
termination of the Reorganization Agreement if such agreement is validly
terminated in accordance with its terms prior to the Split-Off Effective Time,
(ii) in the event that the Split-Off Effective Time has not occurred prior to
the Outside Date (as defined in, and subject to the possible extensions provided
for in, Section 7.1(b)(i) of the Reorganization Agreement as in effect as of the
date hereof), or (iii) in the event of a Stock Retention, upon the earlier of
(A) the delivery of the written notice referred to in Section 5(m) and (B)
immediately prior to the effectiveness of the assignments and assumptions
referred to in Section 4(a). In the event of any such termination, the parties
acknowledge that the Investor Rights Agreement, as in effect immediately prior
to the execution of this Agreement, will continue to govern the relationship of
the parties in accordance with its terms.
(o)The term “Reorganization Agreement” means that certain Agreement and Plan of
Reorganization, dated as of April 4, 2017, by and among Liberty, LI LLC and
Splitco, as amended by Amendment No. 1 to Reorganization Agreement, dated as of
July 19, 2017, and as such agreement may be amended or modified in accordance
with the terms thereof; provided, however, that no such amendment or
modification which extends the Outside Date (as defined in the Reorganization
Agreement), other than as provided in the Reorganization Agreement as of the
date hereof, will be effective for purposes of this Agreement.
[Signature Page Follows.]


        


8

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.
LIBERTY INTERACTIVE CORPORATION
 
 
 
 
 
 
By:
/s/ Craig Troyer
 
Name:
Craig Troyer
 
Title:
Senior Vice President, Deputy
 
 
General Counsel and Assistant
 
 
Secretary
 
 
 
 
 
 

LIBERTY INTERACTIVE LLC
 
 
 
 
By: Liberty Interactive Corporation, its sole
 
member and manager
 
 
 
 
 
 
By:
/s/ Craig Troyer
 
Name:
Craig Troyer
 
Title:
Senior Vice President, Deputy
 
 
General Counsel and Assistant
 
 
Secretary
 
 
 
 
 
 

VENTURES HOLDCO, LLC
 
 
 
 
By: Liberty Interactive LLC, its sole
 
member and manager
 
 
 
 
 
By: Liberty Interactive Corporation,
 
 
its sole member and manager
 
 
 
 
 
 
By:
/s/ Craig Troyer
 
Name:
Craig Troyer
 
Title:
Senior Vice President, Deputy
 
 
General Counsel and Assistant
 
 
Secretary
 
 
 
 
 
 










--------------------------------------------------------------------------------







GENERAL COMMUNICATION, INC.
 
 
 
 
 
 
By:
/s/ Peter Pounds
 
Name:
Peter Pounds
 
Title:
SVP & CFO
 
 
 
 
 
 



FTD COMPANIES, INC.
 
 
 
 
 
 
By:
/s/ Scott Levin
 
Name:
Scott Levin
 
Title:
EVP & General Counsel
 
 
 
 
 
 










--------------------------------------------------------------------------------






Exhibit A
Approval of Assignment and Assumption Agreement
RESOLVED, that the form, terms and provisions of the Assignment and Assumption
Agreement (the “Assignment and Assumption Agreement”), which effects the
assignment by Liberty Interactive Corporation, a Delaware corporation
(“Liberty”), and the assumption by General Communication, Inc., an Alaska
corporation (together with its successors, “GCI”), of Liberty’s rights,
benefits, and obligations under the Investor Rights Agreement, dated December
31, 2014 (as such agreement is proposed to be amended by such Assignment and
Assumption Agreement, the “Investor Rights Agreement”), to be entered into by
FTD Companies, Inc., a Delaware corporation (the “Company”), Liberty, Liberty
Interactive LLC, Ventures Holdco, LLC, and GCI, in substantially the same form
presented to the Board of Directors of the Company, with such changes therein
and additions thereto as shall be made in accordance with the following
resolution, and the other transactions, actions and instruments contemplated by
or incident to the Assignment and Assumption Agreement be and hereby are
authorized, adopted and approved for all purposes; and
FURTHER RESOLVED, that each executive officer of the Company (collectively, the
“Authorized Officers”) be, and each of them hereby is, authorized for and on
behalf of the Company to execute and deliver the Assignment and Assumption
Agreement with such additions, deletions, changes or modifications as such
Authorized Officer executing the same shall approve, such execution and delivery
to conclusively evidence the authorization and approval thereof by the Company,
and are each hereby empowered to take any other action and make any such filings
as such Authorized Officer deems necessary or desirable in connection with the
execution, delivery and performance of the Assignment and Assumption Agreement
and the consummation of the transactions contemplated thereby.
DGCL 203 Waiver
RESOLVED, that each of the Investor Affiliates (as defined in the Investor
Rights Agreement) and any “affiliates” or “associates” thereof (for purposes of
this resolution, as defined in and contemplated by Section 203(c)(1) and Section
203(c)(2) of the General Corporation Law of the State of Delaware (the “DGCL”)),
including persons who become “affiliates” or “associates” of the Investor
Affiliates after the date hereof, any group composed solely of Investor
Affiliates and any “affiliates” or “associates” thereof, and any Qualified
Distribution Transferee (as defined in the Investor Rights Agreement) that
receives Issuer Common Stock (as defined in the Investor Rights Agreement) in a
Distribution Transaction (as defined in the Investor Rights Agreement) and any
“affiliates” or “associates” thereof (collectively, the “Exempt Persons”), are
approved as an “interested stockholder” within the meaning of Section 203 of the
DGCL and that any acquisition of “ownership” of “voting stock” (as defined in
and contemplated by Section 203(c)(8) and Section 203(c)(9) of the DGCL) of the
Company (or any successor thereto) by any of the Exempt Persons, either
individually or as a group, as any such acquisition may occur from time to time
(including in circumstances where an Investor Affiliate, or “affiliate” or
“associate” thereof ceases to be an “affiliate” of the Investor (as defined in
the Investor Rights Agreement) and continues to own voting stock of the




--------------------------------------------------------------------------------





Company (or any successor thereto), so long as such person meets the
requirements of a Qualified Distribution Transferee (as defined in the Investor
Rights Agreement) or an “affiliate” thereof), be and hereby are approved for
purposes of Section 203 of the DGCL, and the restrictions on “business
combinations” contained in Section 203 of the DGCL shall not apply to any of the
Exempt Persons.






